DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 7/22/2021, with respect to the rejection of claim 1 have been fully considered and are persuasive, as Janik does not teach the angled inlet of amended claim 1. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ehring (US 20080196511).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al (United States Patent 5404217) in view of Ehring et al (United States Patent Application Publication 20080196511).
As to claim 1, Janik teaches a flow cell for optical measurement which provides a laser light substantially in parallel with a flow direction in a flow path (column 1, lines 30-
 	wherein a flow path block having a cuboid shape (Figures 1 and 4, element 11 “flow cell”) and made of a transparent material (claim 4 “glass”) is detachably interposed (Figure 1 shows separate pieces and assembly screws 67) between a fluid medium inlet block (Figure 4, element 35 “manifold section” on the left) and a fluid medium outlet block (Figure 4, element 37 “manifold section” on the right”), and a light absorbing surface of the fluid medium inlet block and a light absorbing surface of the fluid medium outlet block are pressed against both end surfaces of the flow path block (Figure 4, elements 33, 31 “o-rings”, and elements  127 & 137 have “anti-reflective coatings”), respectively,
 	wherein the flow path is provided along a central axis of the flow path block to penetrate through the flow path block between the both end surfaces (Figure 1, element 25 “flow bore”), and
 	wherein an extended flow path is provided along the central axis to penetrate through each of the fluid medium inlet block and the fluid medium outlet block (Figure 4, elements 221, 225), an optical window (Figure 1, elements 127, 137 “optical window”) is detachably provided (Figure 4 the windows are held in by elements 131, 141 “threaded window retainer”) in an outer end opening portion of the extended flow path to seal the outer end opening portion, and inlet and outlet paths for the fluid medium are provided along an introduction axis which intersects the central axis in the outer end opening portion (Figure 4, tubes 149 intersect the flow bore 25 in the end manifolds 35 & 37), and

 	wherein an inlet path of the fluid medium is formed by inlet pipe (Figure 4, element 149), which communicates with the extended flow path (Figure 4, element 221).
 	While Janik illustrates but does not explicitly teach the extended flow path is larger than the flow path, it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, one of ordinary skill in the art at the time of filing would choose any desired size, in order to improve machine performance.
 	Janik does not teach the introduction axis of the inlet pipe is inclined outwardly from a perpendicular line with respect to the central axis of the flow path and configured to induce a flow component toward the flow path of the flow path block. However, it is known in the art as taught by Ehring. Ehring teaches the introduction axis of the inlet pipe is inclined outwardly from a perpendicular line with respect to the central axis of the flow path and configured to induce a flow component toward the flow path of the flow path block (Figure 1, elements 13’ and 13’’ provide flow to and from the path L at an angle more than 0 and less than 90 degrees.). It would have been obvious to one of ordinary skill in the art at the time of filing to have the introduction axis of the inlet pipe be inclined outwardly from a perpendicular line with respect to the central axis of the flow path and configured to induce a flow component toward the flow path of the flow path block, in order to better manipulate the fluid flow in a desired manner.
 	The obviousness of the modification of Ehring to the invention of Janik is supported by other prior arts, including Carey (US 4440497) who teaches reducing turbulence in a flow cell reduces bubble formation (col 3: 15-27), Burns (US 20110058165) who teaches adapting the feed conduit and sample cell to reduce bubbles (par 0011), and Dhanasekharan (US 20130078702) who teaches angled inlets to create a desired flow within a chamber (Figs 1A-E). Additionally, the article https://www.sciencedirect.com/science/article/pii/S1000936113000551 teaches arc-junctions have less eddy production is less than t- or wye-junctions (conclusion #3). As such, examiner’s position is that having an angled inflow is an obvious modification to Janik.
As to claim 2, Janik in view of Ehring teaches everything claimed, as applied above in claim 1, in addition Janik teaches the flow cell is configured to detect scattering light of the laser light from a direction having an angle with respect to the central axis (Figure 2, column 1, lines 27-39).
As to claim 5, Janik in view of Ehring teaches everything claimed, as applied above in claim 1, in addition the extended flow path has a circular cross section (Figure 4, element 225 must be round as the insert 127 (in Figure 1) is shown as round).
Claims 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Janik in view of Ehring, and further in view of Kang et al (United States Patent Application Publication 20140132954).
As to claim 3, Janik in view of Ehring teaches everything claimed, as applied above in claim 1, in addition Janik teaches the flow path is formed by a straight tube (Figure 4).
 	Janik does not teach the flow path has a quadrilateral cross section. However, it is known in the art as taught by Kang. Kang teaches the flow path has a quadrilateral cross section (Figure 1, element 110 has a rectangular cross section (looking at chamber 110 in Figure 1, elements 300 & 200 form the top & bottom, and the sides of the flow chamber being the sides – if one stood at point 111 and look to point 112, the walls expand away from you to the left & right, then form a rectangle)). It would have been obvious to one of ordinary skill in the art at the time of filing to have the flow path has a quadrilateral cross section, in order to better manipulate the fluid flow in a desired manner.
As to claim 7, Janik in view of Ehring teaches everything claimed, as applied above in claim 1, with the exception of an expanded portion formed by expanding a central portion of the flow path is provided. However, it is known in the art as taught by Kang. Kang teaches an expanded portion formed by expanding a central portion of the flow path is provided (Figure 1, flow cell 110 expands between the inlet and outlet). It would have been obvious to one of ordinary skill in the art at the time of filing to have an expanded portion formed by expanding a central portion of the flow path is provided, in order to slow the particles down and increase the time in which they’re in the light, assisting particle detection and signal strength.
As to claim 8, Janik in view of Ehring in view of Kang teaches everything claimed, as applied above in claim 7, in addition Kang teaches the expanded portion has a hexagonal columnar shape having an axis perpendicular to the central axis (Figure 4, element 110). It would have been obvious to one of ordinary skill in the art at the time of filing to have the expanded portion be a hexagonal columnar shape having an axis perpendicular to the central axis, in order to more easily distribute the particles evenly over the sample area.
As to claim 9, Janik in view of Ehring in view of Kang teaches everything claimed, as applied above in claim 8, in addition Kang teaches the expanded portion forms a flow velocity vector not including a component in a direction of the axis and formed of only a component parallel with the central axis (Figure 4). It would have been obvious to one of ordinary skill in the art at the time of filing to have the expanded portion forms a flow velocity vector not including a component in a direction of the axis and formed of only a component parallel with the central axis, in order to increase analysis accuracy.
As to claim 10, Janik in view of Ehring in view of Kang teaches everything claimed, as applied above in claim 8, in addition Janik teaches the flow cell is configured to detect scattering light of the laser light from a direction substantially perpendicular to the central axis (column 1, lines 28-30 “The flow cell has a bore to carry the fluid, and is surrounded by an array of scattering detectors.”, and Figure 2 shows light transmission bore 158 perpendicular to the flow bore 25).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Janik in view of Ehring, and further in view of Jeannotte et al (United States Patent 9989459).
As to claim 11, Janik in view of Ehring teaches everything claimed, as applied above in claim 1, with the exception of a taper is provided between an outer end opening portion of the extended flow path and the outer end portion of the flow path block, and a diameter of the taper changes continuously along the flow direction. However, it is known in the art as taught by Jeannotte. Jeannotte teaches a taper is provided between an outer end opening portion of the extended flow path and the outer end portion of the flow path block, and a diameter of the taper changes continuously along the flow direction (Figure 3B, elementa 10a-b). It would have been obvious to one of ordinary skill in the art at the time of filing to have a taper is provided between an outer end opening portion of the extended flow path and the outer end portion of the flow path block, and a diameter of the taper changes continuously along the flow direction, in order to better manipulate the fluid flow in a desired manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877